DETAILED ACTION
RESPONSE TO AMENDMENT
1.     Applicants’ amendments/arguments filed 4/5/2022 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2.     No new  Information Disclosure Statement has been submitted for review.  

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
OBJECTION 
4.	The specification is objected to because paragraph 0126 of the specification discloses that the invention provides compositions comprising light/energy absorbing materials for topical delivery. In one embodiment, a particle in the composition is a nanoparticle comprising a silica core and a gold shell. In still another embodiment, a compound of the invention comprises a silica core and a gold shell (150 nm). In another embodiment, nanoshells used are composed of a 120 nm diameter silica core with a 15 micron thick gold shell, giving a total diameter of 150 nm. Having a 15 micron thick gold shell would not give a 150 nm. Having a 15 nm thick would. It is believed that this is a typographical mistake. See diagram below.


    PNG
    media_image1.png
    344
    484
    media_image1.png
    Greyscale


NEW REJECTIONS
Claim Rejections- 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 134 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claim says the shell has a gold diameter of 150 nm and the dependent claim says the shell has a thickness of 15 microns. A spherical shell cannot possibly have a thickness greater than its own diameter and 15 microns is 100 times larger than 15 nm. It is believed this is a typo and the thickness is actually meant to be 15 nm. The reason is because paragraph 0126 of the specification discloses that the invention provides compositions comprising light/energy absorbing materials for topical delivery. In one embodiment, a particle in the composition is a nanoparticle comprising a silica core and a gold shell. In still another embodiment, a compound of the invention comprises a silica core and a gold shell (150 nm). In another embodiment, nanoshells used are composed of a 120 nm diameter silica core with a 15 micron thick gold shell, giving a total diameter of 150 nm. 15 micron thick shell would not give total diameter of 150 nm. For the purposes of examination the Examiner is interpreting the claim to be a typographical mistake and to actually have a thickness of 15 nm. See diagram above.
Claim Rejections- 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 115-123, 125-131 and 134 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris et al Harris et al. (8,802,154) in view of Amirthalingam et al. “Use of Silica-Gold Core Shell Structure Nanoparticles for Targeted Drug Delivery System, Berning et al. (US 2008/0305337) and Oldenburg (US 20010002275) and as evidenced by Large Pores and Acne: What’s the Connection” 2010.
Harris et al. (8,802,154) (hereinafter Harris et al.) teach a method of localizing thermal damage to a pilosebaceous unit comprising topical administration to a skin surface a composition comprising unassembled plasmonic nanoparticles (claims 1 and 9). The plasmonic nanoparticles comprise a metal portion (claims 1 and 9). The conductive metal portion comprises at least one of gold or silver, the plasmonic nanoparticles comprise a coating that coats the conductive metal portion wherein the coating comprises PEG (claims 1 and 9). The unassembled plasmonic nanoparticles have an optical density of 10 O.D. to 5,000 O.D. which is at least 1 O.D. (claim 2). Harris et al. teach in one embodiment, the composition comprises plasmonic particles that have an optical density of at least about 1.O.D at one or more peak resonance wavelengths (col. 3, lines 19-21). The Examples disclose solutions as well as claim 1. Harris et al. disclose topically applying the composition to the skin surface and targeting the pilosebaceous unit by redistributing the composition from the skin surface to a portion of the pilosebaceous unit and selectively removing the composition from the skin surface while leaving the composition localized within the sebaceous unit and irradiating the composition with  an infrared light source inducing the surface plasmon in said unassembled plasmonic nanoparticles thereby localizing thermal damage to said pilosebaceous unit (claims 1 and 9). The method comprises treating the skin surface, prior to irradiating to increase distribution from the skin surface to the portion of the pilosebaceous unit (claims 1 and 4). The pretreating comprises removing a hair shaft or a hair plug from an orifice of a hair follicle (claim 4). Prior to application of nanoparticle formulations, skin and hair follicles can be pre-treated to increase the delivery of nanoparticles to a target region. In some embodiments, hair shafts are cut or removed via shaving, waxing, cyanoacrylate surface peels, calcium thioglycolate treatment, or other techniques to remove the hair shaft and/or hair follicle plugs and create a void wherein nanoparticles can accumulate. Orifices of active or inactive follicles can be blocked by plugs formed of corneocytes and/or other material (e.g. cell debris, soot, hydrocarbons, cosmetics). In some embodiments pre-treatment with surface exfoliation including mechanical exfoliation (e.g., salt glow or microdermabrasion) and chemical exfoliation (e.g., enzymes, alphahydroxy acids, or betahydroxy acids) removes plugs from the orifice of follicles to increase the targeting of nanoparticle formulations to target regions within the hair follicle (col. 17, lines 4-19). Harris et al. teach wherein targeting the pilosebaceous unit by redistributing the solution of unassembled plasmonic silver nanoplates in contact with the pilosebaceous unit comprises redistribution with a mechanical vibration device, wherein the mechanical vibration device comprises at least one of the group consisting of an ultrasound device and a massage device (claims 9-12). The conductive metal portion is a nanoplate (claims 5, 9-12, 14, 16-17 and 20). The coating comprises silica or PEG ( claims 1, 5 and 9). Harris et al. disclose that the nanoparticles have an optical density of at least about 1 O.D. at a resonance wavelength of about 810 nanometers or 1064 nanometers, wherein the plasmonic particles comprise a silica coating from about 5 to about 35 nanometers, wherein the acceptable carrier comprises water and propylene glycol (col. 4, lines 4-10). The conductive metal portion comprises gold or silver (claims 1, 5, 9-12, 14, 16, and 17). Harris et al. disclose the plasmonic particles comprise silver, gold, nickel, copper, titanium, silver, palladium, platinum, galadium, or chromium ( col. 2, line 66-col. 3, line 2). The nanoparticles comprise nanoshells (col. 10, lines 17-31 and Examples 1, 3-4). Harris discloses that by “unassembled” nanoparticles is meant that they are not bound to each other through chemical bond or physical force with directly or indirectly through intermediary. Harris discloses inducing a surface plasmon in response to resonance source to the target region (col. 2, lines 47-50). The nanoparticles induce a surface plasmon upon irradiation (claim 5 and 7 and especially claim 9). Harris disclose diameter of 100-200nm (Ex. 7) and also disclose size range of 10-300 nm (claim 1 and 9). Irradiating the solution  of plasmonic silver nanoplates with an energy to induce surface plasmon in said plasmonic silver nanoplates for localizing thermal damage to the pilosebaceous unit is disclosed (claim 9). While is  silver, the reference discloses gold or silver (claim 5) and discloses nanoshells (col, 2, lines 63-65). Peak absorption wavelengths are disclosed (claims 1, 9 and 16). Harris disclose treating conditions other than in need of hair removal as it is for the purpose of treating acute and chronic skin disease/disorders (col. 2, lines 36-40). Harris et al. disclose short pulses 100 ns-1000ns can be used (col. 22, lines 50-56). The methods are used to treat acne vulgaris (Ex. 4, col. 13, line 25). Acne vulgaris leads to accumulation of sebum oil produced from the sebaceous gland (col. 1, lines 65-67). Oily complexion can make pores look larger ( as evidenced by Large Pores and Acne: What’s the Connection” 2010). If you have acne changes are that you have large pores and increased size of oil glands and oil production. The plasmonic nanoparticles have a dielectric interface (col.7, line 62 and col. 17, line 48 and claim 1).
 Therefore the subjects having oily skin and enlarged pores are associated with acne and it would have been prima facie obvious to one of ordinary skill in the art to administer to people with oily skin/enlarged pores for treating acne. 
Harris et al. discloses the unassembled plasmonic nanoparticles have an optical density from  10-5,000 O.D. (claim 3). Harris et al. further disclose plasmonic nanoparticles, including nanorods, hollow nanoshells, silicon nanoshells, nanoplates, nanorice, nanowires, nanopyramids, nanoprisms, nanoplates and other configurations described herein and known to those skilled in the art, are generated in size ranges from 1-1000 nm under conditions such that surface properties that facilitate deep follicular penetration. Surface properties can be varied on one or multiple (2, 3, or 4) different dimensions to increase nanoparticle concentration in a target tissue domain. Penetration into follicular openings of 10-200 um can be maximized using the nanoparticles described herein. Here, nanoparticles sized in the range of about 10 to about 100 nm are generated, and are preferably assembled or formulated into multiparticular structures having a size in the range of 100-300 nm. Alternatively, a coating (e.g., silica) is grown on uniparticular structures to increase the particle size to the range of 100-300 nm or more (Example 1).It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to select the nanoshells having diameter of 150 nm. One would have been motivated to do so for maximized penetration into follicular tissue. 
Harris et al. disclose removing follicular contents by contacting follicle pore with adhesive polymers (wax/resin mixtures) (col. 30, lines 1-2). Harris disclose focusing heating to components within follicles or tissue structures (col. 15, lines 34-35). A cooling device is used concomitant to irradiation to reduce pain and prevent thermal damage elsewhere (col. 36, line 23). The intensity of the heating and distance over which the photothermal damage will occur are controlled by the intensity and duration of light exposure (col. 22, line 35-36). Less damage to non-follicular regions and less pain is disclosed (col. 22, line 65-67). Heating temperatures can be 42°C (col. 23, lines 60-67). The carrier can be ethanol (col. 16, lines 14-32).
Harris et al. does not teach a single embodiment with the features of the method of claim 115. As such, the instant prior art does not appear to provide sufficient specificity, i.e., involves too much “picking and choosing” to give rise to anticipation. See, Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). That being said, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect…. the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). Consistent with this reasoning, it would have obvious to have selected the various combinations of features claimed from within the prior art disclosure of Harris  to arrive at the instantly claimed method.
Harris et al. has been discussed supra and does not teach silica gold coated nanoparticles. Amirthalingam et al. “Use of Silica-Gold Core Shell Structure Nanoparticles for Targeted Drug Delivery System” (hereinafter Amirthalingam et al.) teach drug loaded silica-gold core nanoshell has potential application in drug delivery systems (discussion left column page 3).
 Berning et al. (US 2008/0305337) (hereinafter Berning et al.) teach a gold coating allows good coupling through chemical attachment of desired binding agents and teach that a gold coating would prevent direct biocontact to the magnetic material (i.e. the core material) thus improving biocompatibility.
Additionally, Oldenburg (US 20010002275) (hereinafter Oldenburg) discloses compositions for absorbing or scattering electromagnetic radiation (abstract). The compositions can include silica core with gold shell (para 0045-0048). The shell layers can have thickness of 1-100 nm (para 0026). The silica core particles can be 120 nm in diameter (para 0047). Oldenburg discloses that these nanoparticles could be used to sensitize existing photovoltaic, photoconductive, or bolometric devices for enhanced photoresponse and efficiency, and could be used as the functional basis for new device designs. The strong infrared photoresponse of these compositions may be useful for sensitization of many different types of semiconductor or polymer surfaces or films for other applications (para 0040).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have a silica core with a gold shell or coating with the amounts where the silica core is about 120 nm and the gold shell is 15 nm thick . One would have been motivated to do so for the purposes of improved biocompatibility and to sensitize existing photovoltaic, photoconductive, or bolometric devices for enhanced photoresponse and efficiency. 

DOUBLE PATENTING
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 115-123,  125-131 and 134 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 65-67 of U.S. Application No. 13/789575 in view of Harris et al Harris et al. (8,802,154) in view of Amirthalingam et al. “Use of Silica-Gold Core Shell Structure Nanoparticles for Targeted Drug Delivery System, Berning et al. (US 2008/0305337) and Oldenburg (US 20010002275).
 Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the '575 application are drawn to methods of localizing thermal damage to a sebaceous unit the differences being that the instant claims recite pilosebaceous unit whereas the '575 application is a hair follicle. The ‘575 application does not recite the optical density of the nanoparticles. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have the pilosebaceous unit be a hair particle and the optical density of the nanoparticles be at least about 1 O.D. Harris teaches such methods for localizing thermal damage to a pilosebaceous unit (hair follicles) and the compositions enable laser energy to be focused to specific cells, structures or tissues within the sebaceous gland for selective photothermal damage for acne treatment and such optical density are at least 1 O.D. and absent any evidence of criticality it would have been prima facie obvious to one of ordinary skill in the art to optimize the optical density of the nanoparticles.  
Harris et al. does not teach a single embodiment with the claimed method. As such, the instant prior art does not appear to provide sufficient specificity, i.e., involves too much “picking and choosing” to give rise to anticipation. See, Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). That being said, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect…. the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). Consistent with this reasoning, it would have obvious to have selected the various combinations of features claimed from within the prior art disclosure, specifically arriving at the method as recited by claim 115 following the teachings of Harris. Furthermore the size of the nanoshells are taught to overlap with the claimed diameter of 150 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Harris et al. has been discussed supra and does not teach silica gold coated nanoparticles. Amirthalingam et al. “Use of Silica-Gold Core Shell Structure Nanoparticles for Targeted Drug Delivery System” (hereinafter Amirthalingam et al.) teach drug loaded silica-gold core nanoshell has potential application in drug delivery systems (discussion left column page 3).
 Berning et al. (US 2008/0305337) (hereinafter Berning et al.) teach a gold coating allows good coupling through chemical attachment of desired binding agents and teach that a gold coating would prevent direct biocontact to the magnetic material (i.e. the core material) thus improving biocompatibility.
Additionally, Oldenburg (US 20010002275) (hereinafter Oldenburg) discloses compositions for absorbing or scattering electromagnetic radiation (abstract). The compositions can include silica core with gold shell (para 0045-0048). The shell layers can have thickness of 1-100 nm (para 0026). The silica core particles can be 120 nm in diameter (para 0047). Oldenburg discloses that these nanoparticles could be used to sensitize existing photovoltaic, photoconductive, or bolometric devices for enhanced photoresponse and efficiency, and could be used as the functional basis for new device designs. The strong infrared photoresponse of these compositions may be useful for sensitization of many different types of semiconductor or polymer surfaces or films for other applications (para 0040).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have a silica core with a gold shell or coating with the amounts where the silica core is about 120 nm and the gold shell is 15 nm thick . One would have been motivated to do so for the purposes of improved biocompatibility and to sensitize existing photovoltaic, photoconductive, or bolometric devices for enhanced photoresponse and efficiency. 

RESPONSE TO ARGUMENTS
8.	Applicants’ arguments are moot in view of the new grounds of rejection as necessitated by amendment. With regards to the double patenting rejection, Applicants argue that a silica core and gold shell has not been taught. 
In response, the Examiner respectfully submits that a nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim. In the instant case, the silica core and gold coating are obvious variants therefore the double patenting rejection has been maintained. 



CONCLUSION 
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CORRESPONDENCE
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANAH AL-AWADI/Primary Examiner, Art Unit 1615